01/07/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA            Case Number: DA 21-0470
   _____________________________________________________________

                 Supreme Court Cause No.: DA 21-0470
   _____________________________________________________________

WILLIAM D. PRATT, individually and as Managing Member of PRATT
RANCH, LLC, a Montana Limited Liability Company and as a Member of
PRATT COMMERCIAL PROPERTY, LLC, a Montana Limited Liability
Company,

     Plaintiff and Appellee

     v.

THOMAS A. PRATT, individually and as a Member of PRATT RANCH, LLC, a
Montana limited liability company and as a Member of PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited Liability Company,

     Defendant and Appellant.
   On Appeal from the Thirteenth Judicial District Court, Yellowstone County
                           Cause No.: DV 19-1506

 ORDER GRANTING APPELLEE WILLIAM D. PRATT’s UNOPPOSED
  MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF

APPEARANCES:
Erika R. Peterman                     Bruce A. Fredrickson
SOVA, PLLC                            Kristin L. Omvig
P.O. Box 8063                         Rocky Mountain Law Partners, P.C.
Missoula, MT 59807                    1830 3rd Avenue East, Suite 301
Telephone: (406) 544-6350             P. O. Box 1758
Email: erika@sovapartners.com         Kalispell, MT 59903-1758
Attorney for Defendant / Appellant    Telephone:(406) 314-6011
                                      Facsimile: (406) 314-6012
                                      E-mail:     bruce@rmtlawp.com
                                                  kristin@rmtlawp.com
                                      Attorneys for Plaintiff / Appellee William
                                      D. Pratt

                                      [1]
      Based on Appellee WILLIAM D. PRATT’s Unopposed Motion for

Extension of Time to file his Response Brief, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee has up to and including, February

14, 2022, within which to file his Response Brief pursuant to Mont.R.App.P. 26(1).




                                                                    Electronically signed by:
                                        [2]                            Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         January 7 2022